Title: From John Adams to James Warren, 31 March 1777
From: Adams, John
To: Warren, James


     
      Dear sir
      Philadelphia March 31. 1777
     
     We have this day received Letters from Europe, of an interesting Nature. We are under Injunctions of Silence, concerning one very important Point: and indeed I dont know how far I am at Liberty, concerning Some others: but thus much I may venture to communicate: That We have an Offer of three Millions of Livres in Specie, without Interest, and to be paid when We Shall be Settled in Peace and Independence, that all Europe wish Us well, excepting only Portugal and Russia. That all the Ports of France and Spain, and Italy, and all the Ports in the Mediterranean, excepting Portugal, are open to our Privateers and Merchant Ships. That there is no danger of our wanting Arms, or Ammunition for the future. Between Six and seven hundred Barrells of Powder having arrived in Maryland, and indeed We had plenty of Powder before.
     
     In Short, my Friend, altho We have many grievous Things to bear, and Shall have more; yet there is nothing wanting but Patience. Patience and Perseverance, will carry Us through this mighty Enterprize. An Enterprize, that is, and will be an Astonishment to vulgar Minds, all over the World, in this and in future Generations. An Enterprize however, which, Faithfullness to our Ancestors, who have sett Us Examples of Resistance to Tyranny, Faithfullness to the present and future Generations, whose Freedom depend upon it laid us under every moral and religious Obligation to undertake.
     Our Accounts from Europe are, that great Preparations are making for War, and that every Thing tends to that Object: but when or where, or how Hostilities will commence is yet unknown. France and Spain, will act in concert and with perfect Amity. Neither will take any step without the other.
     The American Ministers abroad, advise Us to exert ourselves in every Respect, as if We were to receive no Assistance from abroad. This is certainly good Advice, and if We have Wisdom enough to follow it, a Diversion by a War in Europe, will be a more effectual Relief to us. I am &c.
    